 352DECISIONSOF NATIONALLABOR RELATIONS BOARDRoyal Crown Bottling Company,Inc.,andPress Brew-er. Case 9-CA-5502February 3, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSBROWN ANDJENKINSOn September 15, 1970, Trial Examiner George L.Powell issued his Decision in the above-entitled pro-ceeding finding that the Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. He further foundthat the Respondent had not engaged in a certainother unfair labor practice and recommended thatsuch allegation be dismissed. Thereafter the GeneralCounsel filed limited exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as herein modified.The complaintalleges, in substance, that Respon-dent violated Section 8(a)(1) of the Act by dischargingemployees Press Brewer, Dick Thompson, and BobbyBlankenship because they engaged in concerted ac-tion for their mutual aid and protection.This controversy arose out of the efforts of threeemployees to discuss wage increases with Respon-dent. Employees Brewer, Thompson, and Blanken-ship were all of the soft drink salesmen employed bythe Respondent at its warehouse in Robinson Creek,Kentucky. They worked on a commission basis, andwhen the Respondent raised the price of soft drinks,these employees experienced a loss in earnings be-causeof the dropin sales.The three employees met to discuss the possibilityof asking Respondent for an increase in commissions.On Saturday, November 1, 1969, they asked CecilLucas, Respondent's warehouse manager and theirsupervisor, for a raise and requested a meeting withPresident Bradley Bentley to discuss the matter. Thenext day they again met with Lucas who told themthat Bentley had said it was too soon to discuss a raise.The employeeswere not satisfied, said theywere notstriking or quitting, and insistedon seeing Bentley.Lucas said he would try to get in touch withBentleyand let them know what happened before the nextday,Monday.An hour after themeeting,Lucas phonedBlanken-ship in an attempt to get him to come to work onMonday. Blankenship asked ifBrewer andThompsonwould be at work todiscuss a raise andwas told thatthey would not be there. Bentley thengot on thephone and tried to get Blankenship to come to work.Upon being asked, Bentley said there would be noraise.Blankenship said he would not go to work with-out araise.Bentley told Blankenship that he shouldnot hurt himself and that he had beenwanting to getrid of Brewer and Thompson for along time.About 4 hours later Lucas calledBlankenship andasked him to report to work under the same condi-tions previously discussed. Blankenship asked aboutthe status of Brewer and Thompson and was told thattheir cutoff slips had already been prepared. He askedabout his own and was told that it would be there thefollowing week.That Monday,Brewerand Thompson reported tothe warehouse and were given their cutoff slips, whichstated that theywereno longer employed by the Re-spondent. Blankenship did not report to work; nordid he ever receive a cutoff slip.On these facts the Trial Examiner found, and weagree,that the Respondent discharged employeesBrewer and Thompson in violation of Section8(a)(1)of the Act. However, we find, contrary to the TrialExaminer, that employee Blankenship had also beenunlawfully discharged.'Although both Respondent's president and itswarehouse manager triedthat Sundayto get Blanken-ship to report to work on Monday, it is apparent thatthey abandoned the attempt. In the first conversation,Bentley, afterasking Blankenshipto come to work,told him not to "hurt" himself,warninghe had want-ed to get rid of the other two for some time. In thecontext of this conversation, we find that the Respon-dent, by telling Blankenship, not to hurt himself, im-plied thatBlankenship,unless he cameto work, wouldbe treatedthe same asthe two employees that Bentleywanted to get rid of.In the second conversation, Lucas, although firstasking Blankenship to come to work, told him uponbeing asked about the others, that their cutoff slipshad already been prepared and that he would get hisshortly. Thus, the Respondent, in effect, told Blank-enship to come to work or be discharged.1We also agreewith the Trial Examiner that Lucas'statement to Blanken-ship that his cutoff slip would be there thefollowing weekconstituted anunlawful threatin violationof Section8(a)(1) of the Act188 NLRB No. 54 ROYAL CROWN BOTTLING COMPANYIn the circumstances of these two conversationsand their following closely upon one another, we findthattheRespondentplainlyconditionedBlankenship's continued employment upon his re-porting to work on Monday. As Blankenship, by re-porting for work, would have to forfeit his Section 7rightto engagein concerted activity, we find that theRespondent required Blankenship to give up eitherhis employment or his statutory rights. It is well estab-lished that an employer cannot require forfeiture ofstatutory rights as a condition of employment. Ac-cordingly, we find that Blankenship was constructive-ly discharged because he chose to assert his Section 7rights.2The events subsequent to November 2 neither leadto a different conclusion nor show that Respondentoffered Blankenshipreinstatement.On Monday, No-vember 3, Respondent's sales supervisor, Frank Cor-nette,called Blankenship about returning to work.However, the particular job offered was not as a driv-er-salesmanand was anassignmentto a differentroute, which was less desirable because of the dis-tances involved.' Furthermore, the other two dis-chargees were not going to be on the job, and the offerdid not includea raise.4 In this connection, we notethat the parties stipulated that the Respondent had,on that very same day, raised the amount of commis-sionspaid percase.Thus, we find that Cornette's offerto Blankenshipwas notan offer to the same or asubstantially equivalent position of employment.Subsequently, Blankenship received a letter datedNovember 12, 1970, from the state department of eco-nomic securityinforminghim that Respondent hademployment available for him. Blankenship testifiedthat he called President Bentley, who was not in, lefta messagewith his secretary concerning the purposeof the call, was then told that Bentley would call backbut Blankenship never received a return call. Thistestimonystandsuncontradicted on the records In2 Our dissenting colleague agrees that Blankenship was threatened by Re-spondent with discharge in violation of Section 8(a)(1) of the Act.Yet, hestates that Blankenship never gave Respondent the chance to discharge him,thereby imposing upon Blankenship the duty to report for work in order toreceive the protections of the Act. Requiring Blankenship to report for workwould,of necessity,require him to disassociate himself from Brewer andThompson and refrain from engaging in concerted activity.Thus,Blanken-ship could report to work only upon forfeiting his statutory rights. Thedoctrine of constructive discharge is designed to apply in situation where, ashere, an employer imposes unreasonable or unlawful conditions upon anemployee's employment in order to restrain the employee in the exercise ofhis rights.3The offer was apparently to the job of helper.4 Although the Trial Examiner made no findings with respect to thesematters,we find that these facts are supported by the record and are notcontrary to the Trial Examiner's credibility determinations.Cf.Bishop andMalco, Inc, d/b/aWalker's,159 NLRB 1159, 1161.5 Blankenship also testified that not having heard from Bentley he went tosee Lucas,asked him about the job,and was told that it would be under thesame conditions and that Lucas knew nothing more about it.The TrialExaminer,however,credited Lucas'testimony that none of the three ever353any event, we find that the letter does not constitutean offer of reinstatement to an equivalent position,especially where it was not from the Respondent anddid not indicate what job was available.Having found that the Respondent constructivelydischarged employee Blankenship in violation of Sec-tion 8(a)(1) of the Act, we shall order it to offer himfull and immediate reinstatement to his former orsubstantially equivalent position and to make himwhole for any loss of pay he may have suffered byreason of the discrimination.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adoptsas itsOrder the RecommendedOrder of the Trial Examiner as modified below andhereby orders that the Respondent, Royal CrownBottling Company, Inc., Whitesburg, Kentucky, itsofficers,agents,successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommend-ed Order as herein modified:1. Substitute the following for paragraphs 2(a) and(b) of the Recommended Order:(a)Offer to Press Brewer, Dick Thompson, andBobby Blankenship immediate and full reinstatementto their former positions or, if those jobs no longerexist,to positions substantially equivalent to thosewhich they held immediately prior to November 3,1969, without prejudice to their seniority and otherprivileges(discharging those hired as their replace-ments if necessary) and make each of them whole forany loss of wages or other benefits in themanner setforth in the section of the Trial Examiner's Decisionentitled "The Remedy."(b) Notify immediatelyPressBrewer, Dick Thomp-son, and Bobby Blankenship, if presentlyserving inthe Armed Forces of the United States, of the right tofull reinstatement, upon application after dischargefrom the Armed Forces in accordance with the Selec-tive Service Act and the Universal Military Trainingand Service Act.2. In footnote 7 of the Trial Examiner's Decision,substitute "20" for "10" days.3.Delete the Trial Examiner's Appendix and sub-stitute the Appendix attached hereto.CHAIRMAN MILLER,dissenting in part:Like the Trial Examiner, I believe that Blankenshipwas never discharged by Respondent. My colleaguesspeak of a "constructive discharge" on the theory thatcame back and offered to go backto work. As this credibilityfinding is notcontrary tothe clear preponderance of all relevant evidence,we shall notdisturb it.Standard Dry Wall Products,Inc, 91 NLRB544, enfd.188 F.2d362 (C.A. 3). 354DECISIONS OF NATIONAL LABOR RELATIONS BOARD"Respondent conditioned Blankenship's continuedemployment upon his reporting to work on Mon-day"-or, as the majority elsewhere phrases itsreasoning,thatRespondent improperlygaveBlankenship the choice of reporting for work or ceas-ing to engagein protected activity, i.e., a work stop-page. This analysis is faulty as applied to this case: if,indeed, Blankenship had wished to engage in a workstoppage on Monday, November 3, he would havehad no desire to report for work then. If he did not,Respondent's threat cannot validly be construed ashavingforcedhim to leave work. As the facts show,Respondent at no time told Blankenship he would beimmediately discharged if he failed to report to workon Monday, but, at most, at one point, in response toBlankenship's inquiry, told him that, unlike Brewer'sand Thompson's, his "cut-off slip" would come overthe "following week." As indicated, I believe the doc-trine of constructive discharge has no application tothe facts of this case.I agree with the Trial Examiner's finding, adoptedby my colleagues, that Respondent's threat to dis-charge Blankenship sometime in the future was viola-tiveofSection 8(a)(1).Yet,at the same timeRespondent was threatening Blankenship, it repeat-edly asked him to come to work, to disassociate him-self from Brewer and Thompson. Blankenship repliedflatly that he "wouldn't come back without a raise,"and, although Brewer and Thompson reported to theplant on Monday, Blankenship did not. Nor did hereport for work at any time thereafter. The three menhad previously advised Warehouse Foreman Lucasthey "were not striking or quitting," and, in view ofBlankenship's ultimatum, and his failure to come tothe plant on Monday with Brewer and Thompson, Iconclude that he quit his job in dissatisfaction over hispay. It is possible that, had Blankenship reported forwork, or even indicated affirmatively that he wasstriking, Respondent would thereafter have given hima "cut-off slip." But Blankenship never gave Respon-dent the chance to do this; as I view the facts, hevoluntarily quit. I would dismiss the 8(a)(3) allegationas to Blankenship.APPENDIXon May 21, 1970, at whichall parties participated andhad a chance to give evidence has resulted in a Deci-sion that we violated Section 8(a)(1) of the NationalLabor Relations Act, as amended,1.By notifying employee Bobby Blankenshipthat he wouldreceive acutoff slip because of hisconcerted action with employees Press Brewerand Dick Thompsonin refusingto work withouta pay raise or an opportunity to discuss a payraise with Bradley Bentley, and2. By discharging Press Brewer, Dick Thompson,and Bobby Blankenship because of their concert-ed actionin refusingto work without a pay raiseor an opportunity to discuss a pay raise withBradley Bentley.The Board ordered us to promise our employees thatwe will not do these things again, and that we will not,in any other way, interfere with, restrain, or coercethem in the exercise of their rights, under Section 7 ofthe National LaborRelationsAct, to:1.Organize themselves into a union;2.Form, join, or help unions;3.Bargain as a group through a union repre-sentative of their choice;4.Act together for collective bargaining or formutual aid and protection;5.Refuse to do any or all of the above,unlessrequired by a valid contract providing for unionmembership in accordance with law.We therefore promise that:WE WILL NOT threaten to give an employee a cut-off slip becausehe engagesin any of the aboveactions, andWE WILL NOT discharge employees because theyengage in concerted action for their mutual aidand protection.WE WILL offer to give back their jobs to PressBrewer,Dick Thompson, and BobbyBlanken-ship and WE WILL make up any losses in pay orother benefits they may have suffered since wedischarged them, with interest at 6 percent.WE WILL NOT interfere with, coerce, or restrainany of our employees in their exercise of theirSection 7 rights as set out above.NOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentROYAL CROWN BOTTLINGCOMPANY, INCDatedBy (Employer)The trial which was held in Whitesburg, Kentucky,(Representative)(Title) ROYAL CROWN BOTTLING COMPANYWe will immediately notify the above-named employ-ees, if presently serving in the Armed Forces of theUnited States,of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questionsconcerning this noticeor compli-ance with its provisionsmay be directed to theBoard'sOffice,Room 2407,Federal Office Building,550 Main Street,Cincinnati,Ohio 45202,Telephone513-684-3686.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE L. POWELL, Trial Examiner: The trial of this casetook placeon May 21, 1970, in the Circuit Court Room ofLetcher County, Whitesburg, Kentucky,based upon a com-plaint of theGeneral Counsel issued bythe Regional Direc-tor ofRegion 9 onApril 6, 1970. The casearose from aCharge filedby PressBrewer onJanuary 20,1970, allegingthatRespondent,Royal CrownBottling Company, Inc.,had discnminatonly discharged employeesBobbyBlanken-ship,Dick Thompson,and Press Breweron or about No-vember 3,1969, in violation of Section 8(a)(1) of theNational LaborRelations Act, as amended,herein calledthe Act,because they engaged in concerted activities forcollective bargaining.Respondent'sdulyfiled answer ad-mitted certain allegations of the complaintbut denied thecommissionof any unfair labor practice.At the trialbefore theTrial Examiner,all parties werepresent,were representedby counsel,and were afforded fullopportunity to be heard,examine and cross-examine wit-nesses,present oral argument,and file briefs.Briefs werefiled byRespondent and the GeneralCounsel on June 12,1970, and June23, 1970,respectively.On the entire record of evidence,my observation of thewitnesses as they testified,'and on due consideration of thebriefs,I find,for the reasons hereinafterset forth, that theGeneral Counsel has establishedby a reponderance of theevidence that Respondent interferelwiththe Section 7rights ofand discriminatorilydischarged Press Brewer andDick Thompsonin violation of Section8(a)(1) of the Act,and an appropriateremedy therefor ofreinstatement andbackpay will be providedherein.I also findthat the GeneralCounsel has establishedby a preponderance of the evidencethat Respondent interfered with the Section7 rights of butdid not discriminate againstBobbyBlankenship as to hisemployment,and I will recommend only a ceaseand desistorderas to him.'CfBishop and Malco, Inc,159 NLRB 1159, 1161FINDINGS OFFACTAND CONCLUSIONS OF LAWITHE RESPONDENT355I find,as admitted by the parties,that Respondent RoyalCrownBottling Company,Inc., a Kentucky Corporationengaged in bottling,selling,and distributing soft dunks atitsplant inWhitesburg,Kentucky and its warehouse inRobinson2Creek, Kentucky,had within the past calendaryeara direct inflow of goods and products into the statevalued in excessof $50,000 and is an employeer,within themeaning of Section2(2) of the Act,engaged in commerceand in operations affecting commerce within the meaningof Section 2(6) and(7) of the Act.A.Respondent's Officials and AgentsI find,as admittedby Respondent, that BradleyBentleyis theowner and presidentof Respondent, that Cecil Lucasis its warehouse manager andthat both areagents of Re-spondent and supervisors within the meaning of Section2(11) of the Act.IITHE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundEmployees Press Brewer,Dick Thompson,and BobbyBlankenship were all of the soft dunk salesmen employedby Respondent at its warehouse in Robinson Creek, Ken-tucky. Theyworked on a commission basis of 10 cents percase of 17-ounce cans, 16 cents per case of 10- and 17- ouncebottles, and 19 cents per case of 16- ounce bottles.They hadbeen in Respondents employ for years: Thompson sinceAugust 1954;Brewer since May 1960; and Blankenshipsince June 1967.B.The Concerted ActivitiesOn or about Monday, October 27,1969, these three indi-viduals were told by Warehouse Manager Lucas that caseprices for the soft drinks were going up, possibly onWednesday,October 29, 1969. Case prices were increasedon Thursday,October 30,1969. This raise in prices resultedin a substantial decrease in sales made by each salesman.After a 2-day periodof time,the three met and discussedthe possibility of asking for an increase in the commissionpaid in order to keep on the same level of earnings,and laterthe same day,Saturday,November 1, they asked Lucas fora raise of at least 5 cents more per case.In addition, theyasked to meet with President Bradley Bentley and discussthe raise in pay.They again met with Lucas the following day, Sunday,November 2. Lucas told them Bentley said it was too soonto discuss a raise in pay and for them to go back to workand he would work out something.Thisdid not satisfy thethree who told Lucas they were not striking or quitting butthey wanted to see Bentley. Lucas told them he would "tryto contact Mr. Bentley"later the same day and let themknow before the next day, Monday,so they would knowwhether to come to work.C.Blankenship AloneWas Asked to Return to WorkAbout an hour later, Lucas phoned Blankenship at his2This is the spelling used in the record and in the General Counsel's brief 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDhome in an attempt to get him to come to work Monday.Blankenship asked if the other two would be at work todiscuss a raise and was told they would not be there. Bentleywas then put on the phone and he also tried to get Blanken-ship to come to work the next day. Blankenship asked himabout a raise in pay and about the other two men. Bentleytold him there would be no raise and when Blankenship toldhim he wouldn't come back without a raise, Bentley termi-nated the conversation. However, before ending the conver-sation, Bentley told Blankenship that he shouldn't hurthimself [by not working], that he [Bentley] had been want-ing to et rid of the other two men for a long time. Thenabout 4 hours later Lucas called Blankenship again in aneffort to get him "to come back to work" on the same oldconditions. Blankenship asked about Brewer and Thomp-son and was told "their cutoff slips were already [madeout]."When he asked about his own, he was told it wouldbe over during the following week.D.Respondent's ActionWhen Brewer and Thompson reported to the warehouseon Monday, November 3, 1969, they were each given theircutoff slips which told them they were no longer employedby Respondent. Blankenship never got such a notice al-though, as noted above, he had been told he would get onethe following week. Lucas credibly testified that he drovethe one truck that went out on Monday, taking his nightloader with him because he knew some of the route but"couldn't write his name."The above facts are based upon the credited testimony ofBlankenship, Thompson, and Brewer.E.Respondent's ExplanationRespondent conceded at the trial that the three salesmenwere engaged in protected concerted activities with respectto their wage demands but takes the position that none weredischarged or dismissed by Respondent. Bentley testifiedthat he prepared cutoff slips for Brewer and Thompsonbecause both men had requested that he do so. Thompsondenied requesting a cutoff slip and Brewer could not recallasking for one.F.ConclusionsThe three soft drink salesmen did engage in protectedconcerted activity within the meaning of Section 7 of theAct by acting in concert for better wages. They wanted totalk about the raise before resuming work. It is clear fromthe record that Blankenship was repeatedly urged to returnto work on Monday, November 3, but refused to do sowithout Brewer and Thompson and without an opportunityto discuss an increase in their payor commissions.Respon-dent knew they would not return to work Monday under thesamepay. Indeed, Respondent gave cutoff slips to the lattertwo employees onMonday and Blankenship was told onSunday night that cutoff slips already had been prepared forBrewer and Thompson and that he would get his the follow-inweek.I find that the cutoff slips severed the employment rela-tionship of Respondent to employees Brewer and Thomp-son and were given because of the concerted efforts of thethree salesmen not to work until Bentley would discuss apay raise with them. Whether given involuntarily or volun-tarily it amounted to a discriminatory severance of the em-ployee relationship. If the slips were given upon request ofBrewer and Thompson, according to Bentley's version ofthe facts,the action amounted to a constructive dischargebecause Bentley knew the employees would not work underthe old conditions?If the slips were given involuntarily toBrewer and Thompson the result would be the same al-though the action would amount to an outright discharge.Citation of authority is unnecessary,as it is well known thata constructive discharge or an outright discharge given toemployees because they engaged in protected concerted ac-tivities interferes with their rights guaranteed by Section 7of the Act in violation of Section 8(a)(1) of the Act. Theremedy of reinstatement and backpay for this violation willbe set out below under the section entitled "Remedy".The case of Blankenship is not the same in all particulars.He was not discharged because of his concerted activities aswas the case of Brewer and Thompson.He was urged toreturn to work and although the conditions of pay remainedthe same he was never discharged.However,inasmuch ashe was told he would receive his cutoff slipduring thefollowing week(which he never did receive),this did inter-fere with, restrain,and coerce him in the exercise of therights guaranteed in Section 7 of the Act and by so doing,Section 8(a)(1) of the Act was violated.Blankenship, ineffect,was on strike.He never sought to end his strikeagainst Respondent.The usual remedy of the Board for aninterference with, restraint,or coercion of an employee be-cause of the exercise of his right to enggage in protectedconcerted activity guaranteed in Section 7 of the Act is toorder the employer to cease and desist from such actionsand post a notice to this effect for the employees. Such aremedy will be devised in the case of Blankenship, Brewer,and Thompson but no reinstatement and backpay awardwill be made for Blankenship because he continued hisemployment relationship without severance.'IIITHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth abovein section II,above occurring in connection with Respondent's opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade, traffic,and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.IV.THE REMEDYHaving found that Respondenthas engaged in unfairlabor practices I shall recommend that it cease and desisttherefrom and take certain affirmative action to effectuatethe policies of the Act.Raving found that Respondent dischargedPress Brewerand Dick Thompson in violation of Section 8(axl) of theAct, I will recommend that Respondent offer each of themimmediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their senior-ity or otherrights and privileges,and make each of themwhole for any loss of earnings or other benefits he may have3Respondent at no time has taken the position that Brewer and Thompsonwere discharged for cause.4 I find no merit to argumentby GeneralCounsel in its brief that Blanken-ship was discriminatorily refused reinstatement on November 12, 1969, whenhe telephoned Bentley and presented himself to Lucas at the warehousefollowing receipt of a letter from the Department of Economic Security ofKentucky,because there is insufficient evidence in the record to sustain theburden of proof of General Counsel as to these facts and their meaning. Icredit Lucas' testimony that none of the three ever came back and offeredto go back to work.I find none asked for his job back. ROYAL CROWN BOTTLING COMPANYsufferedas a resultof the discriminationagainsthim, saidloss to be computed in accordance with the formula setforth in F.W. Woolworth Company,90 NLRB 289, and withinterestthereon as prescribed inIsis Plumbing & HeatingCo., 138 NLRB 716.In view of the nature of the unfair labor practices foundherein to have been committed by Respondent, which indi-cate its determinationto interfere aggressively with its em-ployees' rights ofself-organization,f shall recommend thatthe Respondentceaseand desist, in any manner, frominfringingupon rightsguaranteedits employees by Section7 of the ActsUpon the foregoing finding of fact and the entire recordin this case, I reach the following:Conclusions of Law1.Royal Crown Bottling Company, Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. By discharging PressBrewer and Dick Thom son onNovember 3, 1969, and by notifying Bobby Blankenshipthat he would have a cutoff slip in the following week,because they engaged in concerted action for their mutualaid and protection, and by refusing to put them back towork upon their application Res ondent has interferedwith, restrained, and coerced employees in the exercise ofrights guaranteed in the Act and has thereby violated Sec-tion 8(a)(1) thereof.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in this case, itis recommended that Royal Crown Bottling Company, Inc.,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Threatening employees with the statement that theywould receive a cutoff slip when they engage in concertedaction for their mutual aid and protection;(b) Discharging employees because they engaged in con-certed action for their mutual aid and protection, and(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization; to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities,except to the extent that such right may be affected by ansN.LR.B v. EntwistleMfg. Co.,120 F.2d 532(C.A. 4).357agreement requiring membership in a labor organization asa condition ofemployment, as authorized by Section 8(aX3)of the Act as amended.2. Take the following affirmative action to effectuate thepolicies of the Act:(a) Offer to Press Brewer and Dick Thompsonimmediateand full reinstatement to their former position, or to posi-tions substantially equivalent to those which they held im-mediately prior to November 3, 1969, without prejudice totheir seniority and other privileges (discharging those hiredas their replacements if necessary) and make each of themwhole for any loss of wages or other benefitsin the mannerset forth in the section of the Decision entitled "The Reme-dy.—(b) Notify Press Brewer and Dick Thompson if presentlyserving in the Armed Forces of the United States of theirright to fullreinstatementupon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge fromthe Armed Forces.(c) Preserve and, upon request,makeavailable to theBoard or its agents, for examination and coping, all payrollrecords, security payment records, timecards, personnel re-cords and reports, and all other records necessary to analyzethe amount of backpay due under the terms of this Recom-mended Order.(d) Post at its place of business in Whitesburg, Kentuckyand Robinson Creek, Kentucky, copies of the attached no-ticemarked "Appendix."6 Copies of saidnotice,on formsprovided by the Regional Director for Region 9 after beingduly signed by its representative, shall be posted byit imme-diately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 9 in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith?IT IS FURTHERRECOMMENDEDthat the allegations of the com-plaint,insofar asnot found violative of the Act in the Deci-sion,be dismissed.6 In the event no exceptions be filed asprovided by Sec 102.46 of the Rulesand Regulations of the Board,the findings,conclusions,recommendations,and Recommended Order herein,shall, as provided in Sec 102.48 of theRules and Regulations,be adopted by the Board and become its findings,conclusions, and order,and all objections thereto shall be deemed waived forall purposes In the event that the Board'sOrder beenforced by a Judgmentof a UnitedStatesCourt of Appeals, the words in the notice reading"Postedby Order ofthe National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourt of AppealsEnforcing an Order ofthe NationalLaborRelations Board."7 In the event that this Recommended Order be adopted by the Board, thisprovisionshall be modified to read."Notifysaid Regional Director, inwriting, within 10 daysfrom the dateof this Order,what steps the Respon-dent has takento comply herewith."